Citation Nr: 1822961	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-54 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for kidney cancer.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran, who is the appellant in this case, had active service in the Navy from August 1960 to March 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the claims for service connection for CAD, prostate cancer, COPD, hypertension, kidney cancer and diabetes mellitus, the Veteran maintains, in part, that these disabilities are related to exposure to fuel and exhaust fumes from submarines.  See June 2015 Notice of Disagreement.  Remand is required for VA examinations.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the RO did not provide the Veteran with examinations.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, post-service treatment records note diagnoses of CAD, prostate cancer, COPD, hypertension, kidney cancer and diabetes mellitus.  Service personnel records confirm the Veteran's submarine service.  In April 2015, the Veteran submitted a research paper on the effects of exposure to diesel exhaust fumes in submariners.  Therefore, a VA examination is required.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine the etiology of his current CAD and hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  All necessary tests should be completed.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's CAD had its onset in or within one year of, or is otherwise caused by, active service.  The examiner must address the Veteran's statements that his CAD was caused by his exposure to fuel and exhaust fumes during submariner service.
b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or within one year of, or is otherwise caused by, active service.  The examiner must address the Veteran's statements that each disability was caused by his exposure to fuel and exhaust fumes during submariner service.

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

4.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine the etiology of his prostate and kidney cancer.  The entire claims file must be made available to and be reviewed by the examiner.  All necessary tests should be completed.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney cancer had its onset in or within one year of, or is otherwise caused by, active service.  The examiner must address the Veteran's statements that each disability was caused by his exposure to fuel and exhaust fumes during submariner service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer had its onset in or within one year of, or is otherwise caused by, active service.  The examiner must address the Veteran's statements that each disability was caused by his exposure to fuel and exhaust fumes during submariner service

The examiner must explain the rationale for any opinion given. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

5.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine the etiology of his COPD.  The entire claims file must be made available to and be reviewed by the examiner.  All necessary tests should be completed.  An explanation for all opinions expressed must be provided. 

The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD had its onset in, or is otherwise caused by, active service.  The examiner must address the Veteran's statements that each disability was caused by his exposure to fuel and exhaust fumes during submariner service.

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

6.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine the etiology of his diabetes mellitus.  The entire claims file must be made available to and be reviewed by the examiner.  All necessary tests should be completed.  An explanation for all opinions expressed must be provided. 

The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset in or within one year of, or is otherwise caused by, active service.  The examiner must address the Veteran's statements that each disability was caused by his exposure to fuel and exhaust fumes during submariner service.

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  They must be provided an adequate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




